DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 1/23/2020 are as follows: 
Claims 1-17 are pending and are being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Heat Storage Device Comprising Magmatic Rock”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Heat storage means (Claim 1);
Solid natural material (Claim 1);
Fluid for thermal transfer (Claim 1);
Inlet (Claim 1);
Outlet (Claim 1);

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 17 recites “Wherein”, which should be corrected to --wherein--;
Line 17 ends with semi-colon, which should be corrected to a period;
Line 18 recites “wherein:”, which should be deleted;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “heat storage means” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure only details that the heat storage means has an inlet, and outlet, and a heat storage material.  However, the disclosure fails to detail what the specific structural configuration for the heat storage means is.  There is no description of how the inlet, outlet, and heat storage material are formed and aligned, nor is there any disclosure of the shape of the heat storage means.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “a proportion of greater than 90% of uniformly crystallized pyroxenes and/or olivine”, and the claim also recites “preferably lacking fluid inclusions” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Examiner Comments
Claims 5-10, 12, and 17 recite negative limitations.  While MPEP2173.05(i) allows the use of negative limitations, the applicant is encouraged to claim the invention by distinctly and particularly pointing out what the applicant did invent, rather than attempt to claim the invention by excluding what the applicant did not invent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrovic (US2015/0159959A1, as cited in the IDS).
Re Claim 1. Petrovic teaches an arrangement for storage of thermal energy (Figures 1-7), comprising: 
a heat storage means (2) of three-dimensional configuration (Figures 1-1F; Paragraphs 19-37, 57-60); 
a solid natural material (1) designed for heat storage (Figures 1-1F; Paragraphs 19-37, 57-60); and 

wherein the heat storage material is disposed within the heat storage means, and the heat storage means has at least one inlet (9) and at least one outlet (13) through which the fluid for energy storage and for energy withdrawal is guided (Figures 1-1F; Paragraphs 19-37, 57-60);  
wherein heated fluid for energy storage is introduced into the heat storage means via the at least one inlet, transfers thermal energy to the heat storage material therein and is guided out of the heat storage means via the at least one outlet (Figures 1-1F; Paragraphs 19-37, 57-60; Additionally, it is noted the claims are directed towards an apparatus and not a method of operating.  The presence of process limitations, i.e. the process of heating and cooling air, on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.); 
wherein cool fluid for energy withdrawal is introduced into the heat storage means via the at least one inlet, absorbs thermal energy from the heat storage material therein and is guided out of the heat storage means via the at least one outlet (Figures 1-1F; Paragraphs 19-37, 57-60; Additionally, it is noted the claims are directed towards an apparatus and not a method of operating.  The presence of process limitations, i.e. the process of heating and cooling air, on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.); 
wherein the heat storage material is a magmatic rock (Figures 1-1F; Paragraphs 19-37, 57-60; Petrovic teaches using volcanic rock including basalt rock, which is a magmatic rock. Petrovic also teaches using diabase, granite, and gneiss rocks, see paragraph 23). 

Re Claim 2. Petrovic teaches the fluid is air (Figures 1-1F; Paragraph 57-60). 
Re Claim 3. Petrovic teaches the heat storage material is vulcanite or plutonite (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 4. Petrovic teaches the heat storage material is basalt or gabbro or anorthosite (Figures 1-1F; Paragraphs 19-37, 57-60; Paragraph 23 in particular teaches using basalt rock). 
Re Claim 5. Petrovic teaches the heat storage material does not include any crystalline quartz component of SiO2 (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 6. Petrovic teaches the heat storage material does not include any glassy-amorphous components and allophane (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 7. Petrovic teaches the heat storage material does not include any proportions of primary water-containing mineral phases (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 8. Petrovic teaches the heat storage material does not include any carbonates (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 9. Petrovic teaches the heat storage material does not include any sulfates as salts (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 10. Petrovic teaches the heat storage material does not include any chloride- or sulfate-containing salts (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 11. Petrovic teaches the heat storage material includes oxidic ore contents with a maximum modal ratio <1.5% (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 12. Petrovic teaches the heat storage material does not include any ore cluster enrichments with an ore grain size of greater than 5μm, where the ore clusters comprise chromium spinels, titanium spinels or iron spinels (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 13. Petrovic teaches the heat storage material includes proportions of sulfur-containing ores with the modal ratio <0.1% (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 14. Petrovic teaches the heat storage material has a chromium ore content corresponding to a modal ratio <0.1% (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 15. Petrovic teaches the heat storage material has a proportion of greater than 90% of inert or unreactive plagioclases having an elevated anorthite content of greater than 50% (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 16. Petrovic teaches the heat storage material includes a proportion of greater than 90% of uniformly crystallized pyroxenes and/or olivine, preferably lacking fluid inclusions (Figures 1-1F; Paragraphs 19-37, 57-60). 
Re Claim 17. Petrovic teaches the heat storage material does not include any metamorphous mineral phases and any extraneous rock inclusions (Figures 1-1F; Paragraphs 19-37, 57-60). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763